Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a cylinder deactivation verification method having the recited elements, including:
measuring a primary side supply voltage of the ignition device; 
comparing at least one of an amplitude and a timing of a measured spike of the primary side supply voltage against a baseline voltage spike; and 
indicating a status of the deactivation mode based on the comparison against the baseline voltage spike;
or including:
activating an ignition device in a deactivated cylinder during an engine exhaust stroke while rotating the crankshaft by operating the electric motor; 
measuring a voltage signal of the ignition device; 
comparing the voltage signal against a baseline; and 
indicating a status of the cylinder deactivation mode based on the comparison against the baseline;
or including:
comparing at least one of: 
an amplitude of a measured spike of a measured primary side supply voltage against an amplitude of a baseline voltage spike, and 
a timing of the measured spike relative to an end of dwell of the activation of the sparkplug against a timing of the baseline voltage spike relative to a baseline end of dwell; and 
indicating a status of compression in the cylinder based on the comparison against the baseline voltage spike.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN D BAILEY/Examiner, Art Unit 3747     

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747